                        IN THE UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF TEXAS
                                  DALLAS DIVISION

UNITED STATES OF AMERICA                     §
ex rel. CHRISTOPHER CAPSHAW,                 §
                                             §
       Plaintiffs,                           §
                                             §
v.                                           §          Civil Action No. 3:12-CV-4457-N
                                             §
BRYAN L. WHITE, M.D. and                     §
SURESH G. KUMAR, R.N.,                       §
                                             §
       Defendants.                           §

                           MEMORANDUM OPINION ORDER

       This Order addresses Defendant Bryan White’s motion for leave to file a sur-reply

[410] and motion to dismiss the Government’s complaint in partial intervention [348]. For

the reasons stated below, the Court denies both motions.

                     I. THE COURT DENIES WHITE’S MOTION FOR LEAVE

       White requests leave to file a sur-reply to the Government’s sur-reply. The pleading

White seeks to file, however, is 31-pages long, and raises novel arguments. It appears to be

more of a second motion to dismiss than a reply to the Government’s arguments. As such,

the Court denies White’s motion for leave.

                     II. THE COURT DENIES WHITE’S MOTION TO DISMISS

                A. The Government’s Complaint Makes Plausible Claims
                 Under the Anti-Kickback Statute and False Claims Act

       The Court recently issued an Order denying Defendant Suresh Kumar’s motion to

dismiss (the “Kumar Order”) [427]. White’s motion looks a great deal like Kumar’s. His

ORDER – PAGE 1
central argument is that the Government’s Complaint fails to make out a plausible claim

under the Anti-Kickback Statute (“AKS”) and False Claims Act (“FCA”). The Court laid

out the facts and legal standards necessary to evaluate this argument in the Kumar Order.

Suffice to say, to avoid dismissal, the Government’s Complaint must sufficiently plead: (a)

that White violated the AKS; (b) that those violations formed the basis of claims that White

presented to the Government for payment; (c) that White “knowingly” presented those claims

under the FCA; and (d) that those violations were material under Escobar.

       As was the case in the Kumar Order, the Court finds the Government’s Complaint to

meet this mark. It plausibly pleads that White violated the AKS by making numerous cash

and equity transfers to American Physician Households (“APH”) in exchange for hospice

patient referrals. United States’ Compl. in Partial Intervention, ¶ 134-249 [311] (“Compl.”).

For reasons the Court has already articulated, the Complaint sufficiently alleges that these

tainted referrals caused false claims to be presented to the government in violation of the

FCA. See Kumar Order at 7. The Complaint also sufficiently alleges that White presented

these false claims in either deliberate ignorance or reckless disregard of their compliance

with the AKS by detailing his experience as a Medicare provider. See e.g. Compl. ¶ 79. And

lastly, this Court has already held that by sufficiently pleading an AKS violation, the

Government sufficiently alleges materiality under Escobar. Kumar Order at 9. In short,

what was true for Kumar holds true for White: the Government’s Complaint plausibly alleges

both AKS and FCA violations.

       White’s arguments regarding his status as a creditor for APH do not change this. The

crux of his argument is that because he alleges the bankruptcy proceedings show the loans
ORDER – PAGE 2
he made to APH to be legitimate, there exists no remuneration to form the basis of an AKS

violation. The efficacy of this argument hinges on whether or not one believes there was

ever a real intention for the loans to be repaid. White spends pages of briefing arguing it is

clear there was such an intention; the Government spends an equal number of pages arguing

there was not. But at bottom, this is a factual dispute. And at this stage, the Court is to be

concerned only with plausibility. Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007).

Taking the Government at its word, does it allege a plausible violation of the AKS and FCA?

As noted above and explored at length in the Kumar Order, the Court finds the answer to that

question to be: yes. Accordingly, the Court denies White’s motion to dismiss as to the AKS

and FCA counts.

                B. The Complaint Makes Plausible Unjust Enrichment,
                Payment by Mistake, and Fraud Common Law Claims

       Claims for unjust enrichment and payment by mistake are both rooted in the “well

established” law that “the government, without aid of a statute, may recover money it

mistakenly, erroneously, or illegally paid from a party that received the funds without right.”

LTV Educ. Sys. Inc. v. Bell, 862 F.2d 1168, 1175 (5th Cir. 1989). Here, the Government has

made a plausible claim that it paid out Medicare claims under the erroneous belief that the




ORDER – PAGE 3
claims complied with the AKS.1 As such, it adequately pleads unjust enrichment and

payment by mistake.

       To sufficiently plead common law fraud, the Government must plausibly show there

was “(1) a false representation (2) in reference to a material fact (3) made with knowledge

of its falsity (4) and with the intent to deceive (5) with action taken in reliance upon the

representation.” Pence v. U.S., 316 U.S. 332, 338 (1942). Pleading common law fraud

further requires the Government to plead “the specifics of the false representation.” U.S. ex

rel. Grubbs v. Kanneganti, 565 F.3d 180, 189 (5th Cir. 2009). Fraud carries a more

demanding pleading standard than the FCA because to plead the elements of reliance and

damages, a plaintiff has to “offer particular and reliable indicia were actually submitted as

a result of the scheme—such as dates that services were fraudulently provided or

recorded . . . .” Id.

       The Government’s Complaint does just that by detailing at least twenty-four (24)

specific examples of patient referrals that resulted in the submission of at least 180 Medicare

claims. Compl. at ¶¶ 150–55, 163–65, 200–02, 206–10, 212–17, 219–23, 225–34. In sum,



       1
         White argues that the Government has not properly pleaded that White received the
benefits of the alleged fraudulent payments. In support, he cites U.S. v. Fadul, 2013 WL
781614 (D. Md. Feb. 28, 2013). There, the District of Maryland held that just because a
defendant is the only member and officer of a company involved in an illegal transaction,
does not in itself establish the defendant received a personal benefit. Id. at 13. The decision
in Fadul, however, was made at summary judgment. Here, the Court needs only enough
evidence to make a plausible inference that White benefitted from the transaction. The Court
finds the Government’s allegations to sufficiently establish that inference.



ORDER – PAGE 4
the Government alleges that over $18 million was paid out in Medicare claims based on

illegally referred patients. Id. at ¶ 3. These are specific, fact-supported allegations that more

than meet the pleading requirements contemplated by the Fifth Circuit in Grubbs.2

Accordingly, the Court holds the Government adequately pleads common law fraud.

                                         CONCLUSION

       Because the Government’s complaint makes a plausible claim for liability under

the AKS, FCA and common law unjust enrichment, payment by mistake, and fraud, the

Court denies White’s motion to dismiss in its entirety.

       Signed December 11, 2018.



                                                    _________________________________
                                                              David C. Godbey
                                                         United States District Judge




       2
         In Grubbs, the Fifth Circuit specifically mentioned that “a plaintiff does not
necessarily need the exact dollar amounts, billing numbers, or dates to prove to a
preponderance that fraudulent bills were actually submitted.” 565 F.3d at 190.



ORDER – PAGE 5
